IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER              §
OF THE BAR OF THE SUPREME              § No. 527, 2015
COURT OF THE STATE OF                  §
DELAWARE:                              § ODC File No. 112456-B
                                       §
      JAMES J. WOODS, JR.,             §
          Respondent.                  §

                          Submitted: October 7, 2015
                           Decided: October 7, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.

                                     ORDER

      This 7th day of October 2015, upon receipt of sufficient evidence reflecting

that James J. Woods, Esquire (“the Respondent”), a lawyer subject to the disciplinary

jurisdiction of this Court, has engaged in professional misconduct demonstrating that

he poses a significant threat of substantial harm to the public and to the orderly

administration of justice, it is HEREBY ORDERED that:

      (1)    The Respondent is immediately suspended from the practice of law in this

State, under Rule 16(a) of the Delaware Lawyers’ Rules of Disciplinary Procedure

(“DLRDP”), pending the disposition of disciplinary proceedings before the Board on

Professional Responsibility.

      (2)    During the period of interim suspension, the Respondent shall not:

             (a)   share in any legal fees arising from clients or cases referred by him
        during the period of suspension to any other lawyer; or

             (b)    share in any legal fees earned for services by others during such

        period of suspension. The Respondent also shall be prohibited from having

        any contact with clients or prospective clients or witnesses or prospective

        witnesses when acting as a paralegal, legal assistant, or law clerk under the

        supervision of a member of the Delaware Bar.

      (3)    The Office of Disciplinary Counsel shall file a petition in the Court of

Chancery for the appointment of a Receiver of the Respondent’s law practice under

DLRPC Rule 24, and the Receiver shall provide notice to clients, adverse parties, and

other as required by Rule 23.

      (4)    The Receiver shall make such arrangements as may be necessary to

protect the interests of any of the Respondent’s clients and the public. The Respondent

shall cooperate in all respects with the Receiver, including providing the Receiver with

all of the Respondent’s law office books and records.

      (5)    This Order shall be made public.

                                        BY THE COURT:

                                        Randy J. Holland
                                             Justice




                                           2